UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 23, 2010 TECHE HOLDING COMPANY (Exact name of Registrant as specified in its Charter) Louisiana 1-13712 72-1287456 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 211 Willow Street, Franklin, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (337) 560-7151 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨Pre-commencement to communications pursuant to Rule 13e-4(c) under the Exchange Act Section 2 – Financial Information Item 2.02. Results of Operations and Financial Condition. On July 23, 2010, the Registrant issued a press release to report earnings for the quarter and nine months ended June 30, 2010. A copy of the press release is furnished with this Form 8-K as Exhibit 99 and is incorporated herein by reference. Section 9 –Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d)Exhibits: Exhibit 99 B Press Release dated July 23, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. TECHE HOLDING COMPANY /s/ J. L. Chauvin Date:July 26, 2010 By: J. L. Chauvin Senior Vice President, Treasurer and Chief Financial Officer
